FILE COPY




                                  No. 07-18-00160-CR


Jesus Gonzalez                              §     From the 222nd District Court
  Appellant                                         of Deaf Smith County
                                            §
v.                                                December 11, 2018
                                            §
The State of Texas                                Opinion by Chief Justice Quinn
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated December 11, 2018, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo